Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application
Claims 1-48 are pending and currently under examination.

Information Disclosure Statement
	There has been no submission of an Information Disclosure Statement at the time of examination.

Claim Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-48 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kaye (US 10337003) and Hanson (US 20120289457). 
Kaye disclosed oligonucleotides for treating muscular dystrophy including SEQ ID No. 627 which is defined as HU.DMD.exon52 (See Table 4 and alignment below).  The oligonucleotide taught by Kaye et al. is 25 nucleotides in length and comprises instantly claimed SEQ ID No. 1.  See Search Result 20190819_160031_us-15-993-287a-1.szlm50.rni.
RESULT 1
US-15-359-152-627
; Sequence 627, Application US/15359152
; Patent No. 10337003
; GENERAL INFORMATION
;  APPLICANT: SAREPTA THERAPEUTICS, INC.
;  APPLICANT:KAYE, Edward M. et al.
;  TITLE OF INVENTION: COMPOSITIONS FOR TREATING MUSCULAR DYSTROPHY
; SEQ ID NO 627
;  LENGTH: 25
;  TYPE: DNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic (Hu.DMD.Exon52.25.006)
US-15-359-152-627

  Query Match             96.0%;  Score 24;  DB 3;  Length 25;
  Best Local Similarity   100.0%;  
  Matches   24;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

SEQ 627         2 TGTTCCAAATCCTGCATTGTTGCC 25
                   ||||||||||||||||||||||||
SEQ 1		 1 TGTTCCAAATCCTGCATTGTTGCC 24

Kaye et al. disclose methods of inducing exon skipping to treat muscular dystrophy which the goal restoring production of the dystrophin protein to improve muscle function (see columns 3 and 4). It would have been obvious to one of skill in the art to use this method to restore amRNA reading frame to induce dystrophin production as claimed.
Kaye disclose morpholino oligomers can have structures as recited in the instant claims. Kaye et al. additionally teach “the oligomers described herein may contain a basic functional group, such as amino or alkylamino, and are, thus, capable of forming 
		Kaye et al. disclose the desirability to add other chemical moieties to the oligonucleotide to enhance solubility.  Kaye did not exemplify a compound comprising an instantly claimed structure in combination with a hexaarginine AcRRRRRRG moiety as shown in instant claim 1.  Kaye et al. does teach that the antisense oligonucleotide can have uracil bases that are optionally thymine bases and can be chemically linked to one or more moieties or conjugates that enhance the activity, cellular distribution, or cellular uptake of the antisense oligonucleotide, such as an arginine-rich peptide. Exemplary arginine-rich peptides are shown in Table 1 and include tetra-through non-arginine moieties, including hexaarginine.
		Kaye et al. teach the oligonucleotide can be administered in a dosage amount to produce a therapeutic effect and this can be readily determined by a doctor and further teach a range of dosages encompassing the claimed dosage 9see 155, 178 and 180).  Kaye et al. teach the oligonucleotide can be administered weekly, biweekly or every third week (see 181). Kaye did not teach attachment of such a peptide to the 3’-end of the oligomer. 
in vivo exon skipping experiments comparing the conjugates, the hexaarginine (R6) conjugate provided the most efficient skipping of all of the conjugates in quadriceps muscle and diaphragm (see Figs. 5A and 5B and paragraph 484). It is also noted that Hanson discloses the base sequence of instant SEQ ID NO: 1 as an oligonucleotide suitable for conjugation (Table 1 at page 26 (“Exon51-B”, SEQ ID NO: 32). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the oligonucleotide of Hanson by addition of a 3’-terminal AcRRRRRRG (R6) moiety as exemplified by Hanson.  One would have been motivated to do so because the R6 peptide is designed to improve cellular uptake, and because the exemplified R6 conjugate of Hanson showed high efficacy in an in vivo exon skipping assay (Hanson at paragraph 484).  Moreover, the R6 peptide conjugate of Hanson showed decreased toxicity relative to an analogous conjugate (AVI-5225) 2) where B is beta-alanine, and X is 6-aminohexanoic acid). See Figs. 7-11.
With regard the limitations for a hydrochloride salt, because Kaye envisioned the use of pharmaceutically acceptable hydrochloride salts, as discussed above, it would have been obvious to have used HCl salts of the oligomer resulting from the combined references. 
The oligonucleotide taught by Kaye et al. is one nucleotide longer that the claimed SEQ ID No. 1. It would have been obvious for one of skill in the art to vary the antisense oligonucleotide taught by Kaye et al. by several nucleotides given Kaye et al. teach a specific target region capable of exon skipping. One of skill in the art would have a reasonable expectation of success at maintain exon skipping if only a small number of nucleotides were added to a particular antisense oligonucleotide (see Interference No. 103,007 page 42).  
Thus the invention as a whole was prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-48 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1- 4 of U.S. Patent No. 10,765,760.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims and the claims of the patent are drawn to patently indistinguishable subject matter. 
It would have been obvious to use the antisense oligonucleotide of Patent ‘760 in the methods of the instant claims. The Court of Appeals for the Federal Circuit in Pfizer Inc, v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001 at page 1008 (March 2008), indicated that there is no patentable 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635